Exhibit 10.12

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

Terry R. McCormack

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) dated December 15,
2008 by and between Affinia Group Inc. (the “Company”) and Terry R. McCormack
(the “Executive”).

The Company and Executive previously entered into an Employment Agreement dated
July 21, 2005 (the “Original Agreement”), and now desire to amend and restate
the Original Agreement, effective as of the date hereof as set forth herein;

In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:

1. Term of Employment. Subject to the provisions of Section 7 of this Agreement,
Executive shall be employed by the Company for a period commencing on May 1,
2005 and ending on December 31, 2007 (the “Employment Term”) on the terms and
subject to the conditions set forth in this Agreement; provided, however, that
commencing with December 31, 2007 and on each December 31 thereafter (each an
“Extension Date”), the Employment Term shall automatically be extended for an
additional one year period, unless the Company or Executive provides the other
party hereto 90 days prior written notice before the next Extension Date that
the Employment Term shall not be so extended.

2. Position.

a. During the Employment Term, Executive shall serve as the Company’s President
and Chief Executive Officer. In such position, Executive shall have such duties
and authority as shall be determined from time to time by the Board of Directors
of the Company (the “Board”). If requested, Executive shall also serve as a
member of the Board without additional compensation.

b. During the Employment Term, Executive will devote Executive’s full business
time and best efforts to the performance of Executive’s duties hereunder and
will not engage in any other business, profession or occupation for compensation
or otherwise which would conflict or interfere with the rendition of such
services either directly or indirectly, without the prior written consent of the
Board; provided that nothing herein shall preclude Executive, subject to the
prior approval of the Board, from accepting appointment to or continue to serve
on any board of directors or trustees of any business corporation or any
charitable organization; provided in each case, and in the aggregate, that such
activities do not conflict or interfere with the performance of Executive’s
duties hereunder or conflict with Section 8.



--------------------------------------------------------------------------------

3. Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $650,000, payable in regular installments in
accordance with the Company’s usual payment practices. Executive shall be
entitled to such increases in Executive’s base salary, if any, as may be
determined from time to time in the sole discretion of the Board. Executive’s
annual base salary, as in effect from time to time, is hereinafter referred to
as the “Base Salary.”

4. Annual Bonus. With respect to each full fiscal year during the Employment
Term, Executive shall be eligible to earn an annual bonus award (an “Annual
Bonus”) of one hundred percent (100%) of Executive’s Base Salary (the “Target
Annual Bonus”) upon the achievement of performance goals established by the
Board, payable at the time specified in the applicable bonus award documentation
(including any applicable deferral arrangements). Executive may be entitled to
greater Annual Bonus for performance in excess targeted performance goals or a
lesser Annual Bonus for performance which does not meet such targeted
performance goals, in each case in the discretion of the Board.

5. Employee Benefits. During the Employment Term, Executive shall generally be
entitled to participate in the Company’s employee benefit plans (other than any
severance plan) as in effect from time to time (collectively “Employee
Benefits”), on the same basis as those benefits are generally made available to
other senior executives of the Company.

6. Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Company in accordance with Company policies.

7. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason; provided that
Executive will be required to give the Company at least 30 days advance written
notice of any resignation of Executive’s employment. Notwithstanding any other
provision of this Agreement, the provisions of this Section 7 shall exclusively
govern Executive’s rights upon termination of employment with the Company and
its affiliates.

a. By the Company For Cause or By Executive Resignation Without Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause (as defined below) and shall terminate automatically
upon Executive’s resignation without Good Reason (as defined in Section 7(c)).

(ii) For purposes of this Agreement, “Cause” shall mean (A) the Executive’s
continued failure to perform such Executive’s duties (other than as a result of
total or partial incapacity due to physical or mental illness) which is not
cured for a period of 10 days following written notice by the Company or its
affiliates to the Executive of such failure, (B) conviction or plea of guilty or
no contest to a (x) felony, or (y) crime involving moral turpitude or the
property or business of the Company or its affiliates, (C) willful malfeasance
or willful misconduct in performance of duties to the Company or its affiliates,
or (D) Executive’s breach of the provisions of Sections 8 or 9 of this
Agreement.

 

2



--------------------------------------------------------------------------------

(iii) If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason, Executive shall be entitled to receive:

(A) the Base Salary through the date of termination;

(B) any Annual Bonus earned but unpaid as of the date of termination for any
previously completed fiscal year, payable as set forth in Section 4 hereof;

(C) reimbursement for any unreimbursed business expenses properly incurred by
Executive in accordance with Company policy prior to the date of Executive’s
termination; and

(D) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company (the amounts described in clauses
(A) through (D) hereof being referred to as the “Accrued Rights”).

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 7(a)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

b. Disability or Death.

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform Executive’s duties (such incapacity is
hereinafter referred to as “Disability”).

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive:

(A) the Accrued Rights; and

(B) a pro rata portion of any Annual Bonus, if any, that Executive would have
been entitled to receive pursuant to Section 4 hereof in such year based upon
the percentage of the fiscal year that shall have elapsed through the date of
Executive’s termination of employment, payable when such Annual Bonus would have
otherwise been payable had Executive’s employment not terminated.

 

3



--------------------------------------------------------------------------------

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

c. By the Company Without Cause or Resignation by Executive for Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause or by Executive’s resignation for Good Reason.

(ii) For purposes of this Agreement, “Good Reason” shall mean (A) the failure of
the Company to pay or cause to be paid Executive’s Base Salary or Annual Bonus,
when due hereunder or a reduction in the Base Salary or Target Annual Bonus from
the levels set forth in Sections 3 and 4, respectively (other than any across
the board reduction in Base Salary and/or Annual Bonus of 15% or less which
similarly affects the four other highest paid executive officers of the Company
as of the date hereof, to the extent they are then employed by the Company)
(B) any substantial and sustained diminution in Executive’s title, authority or
responsibilities from those described in Section 2 hereof or (C) any relocation
of Executive’s principal place of employment by more than 50 miles from the
Company’s current offices in Ann Arbor, Michigan, without Executive’s consent;
provided that either of the events described in clauses (A) and (B) of this
Section 7(c)(ii) shall constitute Good Reason only if the Company fails to cure
such event within 30 days after receipt from Executive of written notice of the
event which constitutes Good Reason; provided, further, that “Good Reason” shall
cease to exist for an event on the 60th day following the later of its
occurrence or Executive’s knowledge thereof, unless Executive has given the
Company written notice thereof prior to such date.

(iii) If Executive’s employment is terminated by the Company without Cause
(other than by reason of death or Disability) or if Executive resigns for Good
Reason, Executive shall be entitled to receive:

(A) the Accrued Rights;

(B) subject to Executive’s continued compliance with the provisions of Sections
8 and 9, an amount equal to 2 times the sum of (x) Base Salary and the Average
Bonus (as defined below) paid as follows: (i) the amount equal to 1 times the
sum of Base Salary and the Average Bonus shall be paid in equal monthly
installments for 12 months following the date of such termination of employment
and (ii) the amount equal to 1 times the sum of Base Salary and the Average
Bonus shall be paid on the first anniversary of the date of such termination of
employment in a lump sum cash payment; provided that the aggregate amount
described in this clause (B) shall be reduced by the present value of any other
cash severance or termination benefits payable to Executive under any other
plans, programs or arrangements of the Company or its affiliates. “Average
Bonus” shall mean an amount equal to the average of the Annual Bonuses paid to
Executive hereunder for the two most recently completed fiscal years preceding
Executive’s termination of employment (or if there has been one, but less than
two completed fiscal years during the Employment Term, an amount equal to the
average of the Annual Bonus hereunder for the preceding completed fiscal year
and the annual bonus (excluding any special non-recurring bonuses or retention
incentive payments) paid to Executive in respect of calendar year 2004 from Dana
Corporation (including any pro-rata annual bonus paid to Executive by the
Company for the part of 2004 in which Executive was employed by the Company)
(the “2004 Annual Bonus”) or if there have been no previously completed fiscal
years during the Employment Term, then an amount equal to the 2004 Annual
Bonus).

 

4



--------------------------------------------------------------------------------

(C) a pro rata portion of any Annual Bonus, if any, that Executive would have
been entitled to receive pursuant to Section 4 hereof in such year based upon
the percentage of the fiscal year that shall have elapsed through the date of
Executive’s termination of employment, payable when such Annual Bonus would have
otherwise been payable had Executive’s employment not terminated; and

(D) continued medical and dental coverage at the Company’s cost (comparable to
such coverage provided by the Company to active executives of the Company) for a
period of 24 months after the date of such termination; provided that if the
Company is unable to provide such coverage to Executive under the terms of its
medical and dental plans for any portion of such period, the Company may in lieu
of providing such coverage provide Executive with alternate coverage during such
period that is substantially comparable to such coverage (without giving effect
to any Company subsidy).

(iv) If Executive’s employment is terminated by the Company without Cause (other
than by reason of death or Disability) or if Executive resigns for Good Reason,
in each case, within twenty-four months following a Change of Control (as
defined in the Affinia Group Holdings Inc. 2005 Stock Incentive Plan), Executive
shall be entitled to receive, in addition to the payments and benefits set forth
in Section 7(c)(iii), a lump sum cash payment equal to the excess, if any, of
(A) the product of (x) 2 times (y) the Target Annual Bonus over (B) the product
of (x) 2 times (y) the Average Bonus, payable on the first anniversary of the
date of such termination of employment in a lump sum cash payment.

For purposes of this Section 7(c), in the event such termination of employment
occurs as a result of a resignation by Executive for Good Reason due to a
reduction in Executive’s Base Salary or Target Annual Bonus pursuant to
Section 7(c)(ii)(A), the references to Base Salary and Target Annual Bonus in
Sections 7(c)(iii) and 7(c)(iv) shall be deemed to be references to Executive’s
Base Salary and Target Bonus immediately before such reduction.

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
resignation for Good Reason, except as set forth in this Section 7(c)(iii), or
Section 7(c)(iv) if applicable, Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

d. Expiration of Employment Term.

(i) In the event either party elects not to extend the Employment Term pursuant
to Section 1, unless Executive’s employment is earlier terminated pursuant to
paragraphs (a), (b) or (c) of this Section 7, Executive’s termination of
employment under this Agreement (whether or not Executive continues as an
employee of the Company thereafter) shall be deemed to occur on the close of
business on the day immediately preceding the next scheduled Extension Date and
Executive shall be entitled to receive:

 

5



--------------------------------------------------------------------------------

(A) if Executive is the party that elected not to extend the Employment Term,
Executive shall be entitled to receive the (x) Accrued Rights and (y)commencing
upon the date of Executive’s termination of employment with the Company (which,
for the avoidance of doubt, may occur after the expiration of the Employment
Term), subject to the Executive’s continued compliance with the provisions of
Section 8 and 9, an amount equal to 2 times the Base Salary paid in equal
monthly installments for 12 months following the date of such termination of
employment, and an amount equal to 1 times Base Salary paid on the first
anniversary of the date of such termination of employment in a lump sum cash
payment; provided that the aggregate amount described in this clause (y) shall
be reduced by the present value of any other cash severance or termination
benefits payable to Executive under any other plans, programs or arrangements of
the Company or its affiliates; and

(B) if the Company is the party that elected not to extend the Employment Term,
Executive shall be entitled to receive (x) the Accrued Rights and (y) commencing
upon the date of Executive’s termination of employment with the Company (which,
for the avoidance of doubt, may occur after the expiration of the Employment
Term), subject to Executive’s continued compliance with the provisions of
Sections 8 and 9, an amount equal to 2 times the Base Salary paid as follows:
(i) the amount equal to 1 times the Base Salary shall be paid in equal monthly
installments for 12 months following the date of such termination of employment
and (ii) the amount equal to 1 times Base Salary shall be paid on the first
anniversary of the date of such termination of employment in a lump sum cash
payment; provided that the aggregate amount described in this clause (y) shall
be reduced by the present value of any other cash severance or termination
benefits payable to Executive under any other plans, programs or arrangements of
the Company or its affiliates.

(ii) Following Executive’s termination of employment hereunder due to either
party’s election not to extend the Employment Term, except as set forth in this
Section 7(d), Executive shall have no further rights to any compensation or any
other benefits under this Agreement. Unless the parties otherwise agree in
writing, continuation of Executive’s employment with the Company beyond the
expiration of the Employment Term shall be deemed an employment at-will and
shall not be deemed to extend any of the provisions of this Agreement and
Executive’s employment may thereafter be terminated at will by either Executive
or the Company; provided that the provisions of Sections 8, 9 and 10 of this
Agreement (and Executive’s entitlement to any amounts that become payable upon a
termination of Executive’s employment beyond the expiration of the Employment
Term pursuant to Section 7(d)(i)(A) or (B)) shall survive any termination of
this Agreement or Executive’s termination of employment hereunder.

e. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 11(h) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.

 

6



--------------------------------------------------------------------------------

f. Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, Executive agrees to resign, as of the date of such termination and
to the extent applicable, from the Board (and any committees thereof) and the
Board of Directors (and any committees thereof) of any of the Company’s
affiliates.

8. Non-Competition.

a. Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

(1) During the period in which Executive remains employed by the Company and for
a period of 24 months following the date Executive ceases to be employed by the
Company (which, for the avoidance of doubt, cessation of employment may occur
after the expiration of the Employment Term)(the “Restricted Period”), subject
to the Company’s payment to Executive of any amounts owing to Executive pursuant
to Section 7 (other than any failure by the Company to make such payment in
connection with or as a result of Executive’s breach of the provisions of
Section 8 or 9), Executive will not, whether on Executive’s own behalf or on
behalf of or in conjunction with any person, firm, partnership, joint venture,
association, corporation or other business organization, entity or enterprise
whatsoever (“Person”), directly or indirectly solicit or assist in soliciting in
competition with the Company, the business of any client or prospective client:

 

  (i) with whom Executive had personal contact or dealings on behalf of the
Company during the one year period preceding Executive’s termination of
employment;

 

  (ii) with whom employees reporting to Executive have had personal contact or
dealings on behalf of the Company during the one year immediately preceding the
Executive’s termination of employment; or

 

  (iii) for whom Executive had direct or indirect responsibility during the one
year immediately preceding Executive’s termination of employment.

(2) During the Restricted Period, Executive will not directly or indirectly:

 

  (i) engage in any business that competes with the business of the Company or
its affiliates (including, without limitation, businesses which the Company or
its affiliates have specific plans to conduct in the future and as to which
Executive is aware of such planning) in any geographical area that is within 100
miles of any geographical area where the Company or its affiliates manufactures,
produces, sells, leases, rents, licenses or otherwise provides its products or
services (a “Competitive Business”);

 

7



--------------------------------------------------------------------------------

  (ii) enter the employ of, or render any services to, any Person (or any
division or controlled or controlling affiliate of any Person) who or which
engages in a Competitive Business;

 

  (iii) acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or

 

  (iv) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its affiliates and customers, clients, suppliers, partners,
members or investors of the Company or its affiliates.

(3) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in the business of the Company or its affiliates which are publicly
traded on a national or regional stock exchange or on the over-the-counter
market if Executive (i) is not a controlling person of, or a member of a group
which controls, such person and (ii) does not, directly or indirectly, own 5% or
more of any class of securities of such Person.

(4) During the Restricted Period, Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

 

  (i) solicit or encourage any employee of the Company or its affiliates to
leave the employment of the Company or its affiliates; or

 

  (ii) hire any such employee who was employed by the Company or its affiliates
as of the date of Executive’s termination of employment with the Company or who
left the employment of the Company or its affiliates coincident with, or within
one year prior to or after, the termination of Executive’s employment with the
Company.

(5) During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Company or its affiliates any
consultant then under contract with the Company or its affiliates.

b. It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 8 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

8



--------------------------------------------------------------------------------

9. Confidentiality; Intellectual Property.

a. Confidentiality.

(i) Executive will not at any time (whether during or after Executive’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Executive or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information —
including without limitation trade secrets, know-how, research and development,
software, databases, inventions, processes, formulae, technology, designs and
other intellectual property, information concerning finances, investments,
profits, pricing, costs, products, services, vendors, customers, clients,
partners, investors, personnel, compensation, recruiting, training, advertising,
sales, marketing, promotions, government and regulatory activities and approvals
— concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.

(ii) “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (c) required by
law to be disclosed; provided that Executive shall give prompt written notice to
the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment.

(iii) Except as required by law, Executive will not disclose to anyone, other
than Executive’s immediate family and legal or financial advisors, the existence
or contents of this Agreement; provided that Executive may disclose to any
prospective future employer the provisions of Sections 8 and 9 of this Agreement
provided they agree to maintain the confidentiality of such terms.
Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.

(iv) Upon termination of Executive’s employment with the Company for any reason,
Executive shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator)

 

9



--------------------------------------------------------------------------------

owned or used by the Company, its subsidiaries or affiliates; (y) immediately
destroy, delete, or return to the Company, at the Company’s option, all
originals and copies in any form or medium (including memoranda, books, papers,
plans, computer files, letters and other data) in Executive’s possession or
control (including any of the foregoing stored or located in Executive’s office,
home, laptop or other computer or other storage device, whether or not Company
property) that contain Confidential Information or otherwise relate to the
business of the Company, its affiliates and subsidiaries, except that Executive
may retain only those portions of any personal notes, notebooks and diaries that
do not contain any Confidential Information; and (z) notify and fully cooperate
with the Company regarding the delivery or destruction of any other Confidential
Information of which Executive is or becomes aware.

b. Intellectual Property.

(i) If Executive has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Executive’s employment by the Company, that are relevant to or
implicated by such employment (“Prior Works”), Executive hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business.

(ii) If Executive creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during
Executive’s employment by the Company and within the scope of such employment
and/or with the use of any the Company resources (“Company Works”), Executive
shall promptly and fully disclose same to the Company and hereby irrevocably
assigns, transfers and conveys, to the maximum extent permitted by applicable
law, all rights and intellectual property rights therein (including rights under
patent, industrial property, copyright, trademark, trade secret, unfair
competition and related laws) to the Company to the extent ownership of any such
rights does not vest originally in the Company.

(iii) Executive agrees to keep and maintain adequate and current written records
(in the form of notes, sketches, drawings, and any other form or media requested
by the Company) of all Company Works. The records will be available to and
remain the sole property and intellectual property of the Company at all times.

(iv) Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Prior
Works and Company Works. If the Company is unable for any other reason to secure
Executive’s signature on any document for this purpose, then Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive’s agent and attorney in fact, to act for and in
Executive’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.

 

10



--------------------------------------------------------------------------------

(v) Executive shall not improperly use for the benefit of, bring to any premises
of, divulge, disclose, communicate, reveal, transfer or provide access to, or
share with the Company any confidential, proprietary or non-public information
or intellectual property relating to a former employer or other third party
without the prior written permission of such third party. Executive hereby
indemnifies, holds harmless and agrees to defend the Company and its officers,
directors, partners, employees, agents and representatives from any breach of
the foregoing covenant. Executive shall comply with all relevant policies and
guidelines of the Company, including regarding the protection of confidential
information and intellectual property and potential conflicts of interest.
Executive acknowledges that the Company may amend any such policies and
guidelines from time to time, and that Executive remains at all times bound by
their most current version.

(vi) The provisions of Section 9 shall survive the termination of Executive’s
employment for any reason.

10. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 8 or Section 9 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.

11. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof.

b. Entire Agreement/Amendments. This Agreement contains the entire understanding
of the parties with respect to the employment of Executive by the Company. There
are no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

11



--------------------------------------------------------------------------------

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

e. Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a person or entity which is an affiliate and shall be
assigned to, and assumed by, any a successor in interest to substantially all of
the business operations of the Company. Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such affiliate or successor person or entity.

f. Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s termination of employment with the
Company Executive is a “specified employee” as defined in Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code) and (ii) if any other payments of money or other
benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Board, that does not cause such an accelerated or additional
tax. The Company shall consult with Executive in good faith regarding the
implementation of the provisions of this Section 12(f); provided that neither
the Company nor any of its employees or representatives shall have any liability
to Executive with respect thereto. For purposes of Section 409A of the Code,
each payment made under this Agreement shall be designated as a “separate
payment” within the meaning of the Section 409A of the Code, and references
herein to Executive’s “termination of employment” shall refer to Executive’s
separation from service with the Company within the meaning of Section 409A of
the Code. To the extent any reimbursements or in-kind benefits due to Executive
under this Agreement constitute “deferred compensation” under Section 409A of
the Code, any such reimbursements or in-kind benefits shall be paid to Executive
in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).

g. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

 

12



--------------------------------------------------------------------------------

h. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to the Company:

Affinia Group Inc.

1101 Technology Drive

Ann Arbor, MI 48108

Attention: General Counsel

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

i. Executive Representation. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.

j. Prior Agreements This Agreement supercedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates including, without limitation,
the letter agreement dated March 12, 2004, between the Executive and Dana
Corporation (other than with respect to the Retention Incentive Payment (as
defined therein)), and the Original Agreement.

k. Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder. This provision shall survive any termination of this Agreement.

l. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

m. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

AFFINIA GROUP INC     TERRY R. MCCORMACK   /s/ Thomas H. Madden     /s/ Terry R.
McCormack   By:   Thomas H. Madden         Title:   Sr. Vice President & CFO    
 

 

14